Citation Nr: 1642425	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-22 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 50 percent from December 10, 2009 to August 17, 2010 and 70 percent from August 18, 2010 to January 25, 2015 for posttraumatic stress disorder (PTSD)

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and Ms. B

ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1991.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision that granted service connection for PTSD and awarded a 30 percent rating by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a May 2013 rating decision, the RO increased the Veteran's PTSD rating to 50 percent from December 10, 2009 to August 17, 2010 and 70 percent from August 18, 2010 onward.  The Veteran is currently rated at 100 percent for PTSD, effective January 26, 2015.  Thus, the Veteran's appeal is limited to an initial rating in excess of 50 percent from December 10, 2009 to August 17, 2010 and 70 percent from August 18, 2010 to January 25, 2015. 

The Veteran also appealed a July 2011 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus.  The RO granted service connection for tinnitus in January 2015.  This decision has not been appealed and the issue of tinnitus is therefore no longer before the Board. 

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in August 2014, at which time the Board remanded the case for additional development, to include a VA examination for the Veteran's bilateral hearing loss.  As discussed below, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   Because the Veteran has made a claim for TDIU in this case, the Board takes jurisdiction over this issue. 

The issues of service connection for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. From December 10, 2009 to August 17, 2010, the Veteran's PTSD was manifested by depression, anxiety, sleep impairment, and varied interests, as well as normal speech, logical and goal-directed thought processes, no hallucinations, normal orientation, fair to good memory, and an appropriate appearance.  

2. From August 18, 2010 to January 25, 2015, the Veteran's PTSD was manifested by nightmares, hypervigilance, depression, anxiety, sleep impairment, impaired impulse control, mild memory loss, and panic attacks, as well as a normal appearance, normal psychomotor activity, normal speech, euthymic to irritable mood, normal affect, appropriate thought content, goal-directed thought process, intact orientation, fair to good judgment, and fair to good insight.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent from December 10, 2009 to August 17, 2010 and 70 percent from August 18, 2010 to January 25, 2015 for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Ratings in General 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In this case, the Veteran is seeking a rating in excess of 50 percent prior to August 17, 2010, and in excess of 70 percent from August 18, 2010 to January 25, 2015, for PTSD.  He filed the claim for service connection for PTSD on December 10, 2009.

PTSD is rated under the general rating formula for mental disorders.  A 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  30 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As the Veteran's claim was originally certified to the Board in January 2014, and has remained pending since that time, the claim is governed by DSM-IV.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5 at 16.  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Rating Claim Analysis

The Veteran contends that he is entitled to a rating in excess of 50 percent for the period on appeal prior to August 18, 2010, and 70 percent from August 18, 2010 to January 25, 2015.  The Veteran is currently rated at 100 percent for his PTSD, effective January 26, 2015. 

The Veteran testified before the Board in April 2014.  He contended that he had suicidal thoughts prior to the September 2010 VA examination, although they were not documented on the examination report.  Additionally, he testified that he experienced outbursts of anger prior to the VA examination.  His mother, Ms. B, testified on his behalf and contended that she often witnessed him having outbursts of anger, experiencing sleep issues, and waking up crying and hollering.  She also stated that his bouts of anger were becoming more frequent.  He varied between living with his mother and his girlfriend due to his PTSD. 

The Veteran testified that he is no longer employed due to his PTSD and that he last worked in January 2010.  He contended that the September 2010 VA examination wrongly stated that he was employed at the time as a meat cutter.  Instead, he reported that meat cutter was his profession, but he was actually unemployed at that time.  

The Veteran's aunt, R.W., submitted a statement detailing his PTSD symptoms.  She stated that he shows signs of depression, anxiety, and mood swings. She contended that his marriage disintegrated due to his feelings of inadequacy and inability to keep a job, and that she heard him discussing how his family would be better off without him. 

The Veteran's VA medical records from 2008 to the present are associated with the record.  A mental health consultation from the Fayetteville VAMC in December 2008 revealed normal speech and logical and goal-directed thoughts.  There was no evidence of auditory or visual hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran complained of anxiety, difficulty transitioning from military to civilian life, alcoholism, and difficulty keeping jobs.  In November 2009, records show the Veteran called the VA National Suicide Prevention Hotline.  His recorded reasons for calling included loneliness, mental health/illness, and other.  The Veteran denied current suicidal ideation, plan, or intent, and denied experiencing suicidal ideation in the past two months as well as past suicide attempts. 

In December 2009, he underwent a mental health initial evaluation at the Florence VA Clinic.  He reported symptoms of anxiety, depression, insomnia, and substance use, but denied suicidal or homicidal ideation.  He had a neat appearance, good eye contact, normal kinetics, normal verbalization, appropriate mood/affect, fair concentration, good memory, and was oriented to time, place, and situation.  The PTSD screening was positive and the Veteran was referred for outpatient treatment. 

In March 2010, he underwent a mental health consultation.  The mental status examination revealed an adequate appearance, normal behavior/psychomotor activity, normal and spontaneous speech, a cooperative attitude, incongruent affect, appropriate thought content, linear and goal-directed thought process, intact memory, good concentration, insight, impulse control, and judgment, and orientation to time, place, and situation.  There was no evidence of hallucinations or suicidal or homicidal ideation.  The Veteran reported non-restorative sleep, an adequate appetite, current anger/instability, varied interests, variable energy, depression/anxiety, nightmares, flashbacks, and alcohol use.  He was diagnosed with PTSD and depression and assigned a GAF score of 55.  

In June 2010, he presented for a follow-up mental health appointment.  The Veteran reported locating an employment opportunity as a market manager at a grocery store but was afraid to pursue it due to his temper and anger outbursts.  An assessment revealed normal speech, improved sleep, a good appetite, decreased energy, decreased interests, linear and goal-directed thoughts, no psychotic or delusional thoughts, no suicidal plans, risk, or thoughts, and no homicidal plans, risk, or thoughts.  The Veteran was assigned a GAF score of 55. 

A mental health note from August 18, 2010 shows that the Veteran reported feeling hopeless about the present or future and had thoughts of suicide in the past week, but had no plans or current desire.  He described feeling overwhelmed, alone, and unloved at that time.  A mental status evaluation revealed an alert and oriented mental status, calm and cooperative behavior, normal speech, full range affect, somber mood, fair memory, insight, judgment, and concentration, and a linear and goal-directed thought process.  The Veteran denied hallucinations, delusions, and current suicidal or homicidal ideation, plan, or intent. 

In September 2010, the Veteran reported having nightmares, physical reactions, hypervigilance, and avoidance of situations that remind him of his traumatic experiences in the military.  A mental status examination revealed an adequate appearance, normal behavior, normal psychomotor activity, normal speech, euthymic mood, congruent affect, appropriate thought content, goal-directed thought processes, intact memory and orientation, fair judgment, and fair insight.  The Veteran denied suicidal and homicidal ideation, and was assigned a GAF score of 55. 

The Veteran presented for a mental health treatment visit in May 2011.  A mental status examination revealed an adequate appearance, normal behavior/psychomotor activity, normal and spontaneous speech, cooperative attitude, euthymic mood, normal affect, linear and goal-directed thought processes, appropriate thought content, intact orientation, intact memory, good concentration, good impulse control, good insight, and good judgment.  Suicidal and homicidal ideations were denied.  Records also showed that the Veteran actively attended weekly group therapy sessions.  

The Veteran presented for a mental health treatment visit in August 2012.  A mental status examination revealed an adequate appearance, normal behavior/psychomotor activity, normal and spontaneous speech, cooperative attitude, irritable mood, constricted affect, linear and goal-directed thought processes, appropriate thought content, intact orientation, intact memory, good concentration, good impulse control, fair insight, and fair judgment.  Suicidal and homicidal ideations were denied.  

In December 2013, the Veteran presented for another mental health treatment visit.  He reported that his anxiety levels had been high recently and he smelled of alcohol at the visit.  He reported having panic attacks daily, but was unsure what triggered them.  He wanted to begin individual or group therapy, particularly for help managing his anger, and wanted to begin inpatient treatment at Salisbury.  It is noted that the Veteran was denied entrance into the Salisbury program in December 2010 because his trauma did not occur in a war zone. 

A mental status examination revealed an adequate appearance, normal behavior/psychomotor activity, normal and spontaneous speech, cooperative attitude, euthymic mood, normal affect, linear and goal-directed thought processes, appropriate thought content, intact orientation, intact memory, good concentration, good impulse control, good insight, and good judgment.  Suicidal and homicidal ideations were denied.  The Veteran reported restorative sleep, an adequate appetite, adequate energy levels, limited interests, present irritability/anger issues, present depressive/anxiety symptoms, nightmares, and present alcohol use, but no flashbacks or drug use. 

The Veteran presented for mental health treatment in April 2014.  He reported struggling with anxiety, especially due to crowds and noise.  His mental status examination did not reveal any abnormal results, and the Veteran reported adequate energy levels, variable sleep patterns, adequate appetite, varied interests, present irritability/anger issues, present depressive/anxiety symptoms, nightmares, flashbacks, and alcohol use.    

The Veteran presented for mental health treatment in November 2014.  A mental status examination revealed a well-groomed appearance, normal behavior and psychomotor activity, normal and spontaneous speech, attentive attitude, euthymic mood, normal affect, linear and goal-directed thought processes, appropriate thought content, intact orientation, intact memory, intact concentration, good insight, and good judgment.  Suicidal and homicidal ideations were denied.  The Veteran reported restless sleep, adequate appetite, adequate energy levels, but denied flashbacks, nightmares, and present alcohol use.     

VA records document several negative suicide screenings from October 2010, January 2011, February 2011, February 2014, May 2014, June 2014, October 2014, and February 2015.  The Veteran had a positive suicide risk assessment in March 2012 in which he admitted to having non-suicidal, self-directed violent ideation or thoughts of self-harm.  The Veteran denied homicidal ideation and his suicide risk level was low. 

The Veteran has also been afforded several VA examinations to assist in assessing the severity of his PTSD.  In September 2010, the examiner diagnosed the Veteran with PTSD and assigned a GAF score of 58.  A mental status examination revealed an appropriate appearance, clear and coherent speech, linear and goal-directed thought processes, cooperative behavior, adequate concentration and attention, average intelligence, and no homicidal or suicidal ideation.  

At the June 2012 examination, the Veteran reported impaired sleep, nightmares, intrusive thoughts, avoidance behavior, vigilance, exaggerated startle, anger, irritability, feelings of detachment, and difficulty relating to others.  The examiner documented the following symptoms: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran had moderate occupational and social impairment due to his PTSD. 

The Veteran was afforded a third VA examination in April 2014.  At this time, the Veteran had not been hospitalized due to mental health issues, but was attending individual therapy.  He reported impaired sleep, nightmares, flashbacks, intrusive thoughts, avoidance behavior, hypervigilance, exaggerated startle, anger, rage, uncontrollable outbursts, feelings of detachment, and difficulty relating to others.  He further reported having few close friends, difficulty attending noisy events, an on-and-off girlfriend, low energy, problems with concentration and memory, and an inability to obtain suitable employment.  The examiner documented the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstance, including work or a work like setting.  He further noted that the Veteran was alert, oriented, cooperative, and had a euthymic mood, full affect, fluent speech, and normal mental status.  The examiner concluded that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity. 

The Veteran applied for disability benefits through the Social Security Administration (SSA) in April 2014 and his application was denied in December 2014.  In his application, he indicated that he occasionally has to be encouraged to bathe and dress himself and that he can only perform solitary chores for short periods of time. He reported living with his mother and attending church on a regular basis, but having difficulty going into public without someone he trusts.  The Veteran underwent a disability medical examination in August 2014.  He reported having poor short-term and long-term memory.  He stated that he forgets names, places, and dates, and has auditory and visual hallucinations, but denied experiencing suicidal or homicidal ideation and indicated that he could return home when he leaves the house. 

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to a higher rating at any point during the appeals period.  First, the Veteran's symptoms from December 10, 2009 to August 17, 2010 are more nearly approximated by a 50 percent rating than a 70 percent or higher rating.  Specifically, while records show depression, anxiety, sleep impairment, and varied interests, the records also consistently showed normal speech, logical and goal-directed thought processes, no hallucinations, normal orientation, fair to good memory, and an appropriate appearance.  

Although records show the Veteran called the VA National Suicide Prevention Hotline in November 2009, he denied experiencing suicidal ideation and reportedly called due to feelings of loneliness.   The Board considered the Veteran's testimony that he experienced suicidal ideation and impaired impulse control prior to the September 2010 VA examination.  The weight of the medical evidence, however, contradicts these contentions.  Moreover, assuming the Veteran did experience suicidal ideation and impaired impulse control, his overall symptoms during this period are better represented by a 50 percent rating.  The Veteran's records did not show an inability to establish or maintain effective relationships, spatial disorientation, memory loss, any impaired speech, obsessional rituals, constant panic attacks, or grossly inappropriate behavior.  Thus, the Veteran is not entitled to a rating in excess of 50 percent from December 10, 2009 to August 17, 2010.

The Board further finds that the Veteran's PTSD does not warrant a 100 percent rating for the period from August 18, 2010 to January 25, 2015.  During this time, the Veteran consistently reported nightmares, hypervigilance, depression, anxiety, sleep impairment, impaired impulse control, and panic attacks.  He also reported difficulty connecting with individuals and an inability to attend events where there were crowds and loud noises.  The medical record consistently revealed, however, a normal appearance, normal psychomotor activity, normal speech, euthymic to irritable mood, normal affect, appropriate thought content, goal-directed thought process, intact orientation, fair to good judgment, and fair to good insight.  The record also showed that, for most of the period on appeal, the Veteran had an intact memory.  While the April 2014 examiner indicated that the Veteran's PTSD had worsened and he experienced mild memory loss, the Veteran's symptoms are better approximated by a 70 percent rating than a 100 percent rating.  The medical record and the Veteran's statements did not show gross impairment in thought or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent suicidal or homicidal ideations or plans, an intermittent inability to perform activities of daily living, severe memory loss, or disorientation to time or place. 

Although the Veteran testified to experiencing suicidal ideation around September 2010 and had positive suicide screening in March 2012, the majority of his medical records are negative for suicidal and homicidal ideation.  They do not show that he presented as a persistent danger to self or others sufficient to warrant a 100 percent rating.  Additionally, while the Veteran reported experiencing delusions and hallucinations in his SSA disability examination, the majority of the Veteran's statements made while seeking treatment show that he did not experience hallucinations, delusions, and generally had normal thought content and thought processes.  The Board finds these statements more probative than the August 2014 SSA examination because statements made in conjunction with treatment are generally considered to be more credible and trustworthy than those made in situations where secondary gain may be a factor.  This is the basis for the hearsay exception in the Federal Rules of Evidence at Rule 803(4).  See McCormick on Evidence, §266, p. 563.  While these Rules are not strictly applicable to VA proceedings, they can help inform the analysis of the evidence.   See Hampton v. Nicholson, 20 Vet. App. 459, 462 n. 1 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

In light of the evidence, including the Veteran's medical records, his statements, and other supporting lay statements, the Board finds that the Veteran is not entitled to an increased rating at any period on appeal.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim for an increased rating is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptoms of impaired impulse control, sleep impairment, anxiety, depression, memory loss, panic attacks, and difficulty establishing and maintaining relationships are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case. See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in August 2010 and March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's statements, supporting lay statements, SSA records, and VA medical records.  The Veteran was also afforded several VA examinations to assist in determining the severity of his PTSD.  The examinations were adequate because they were performed by medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Additionally, the Veteran provided testimony to the Board April 2014.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to his symptomatology when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  


Finally, all due process considerations have been met.  Although additional evidence was received after the November 2014 Supplemental Statement of the Case, the Veteran's representative waived initial RO jurisdiction over the evidence in July 2016. 


ORDER

Entitlement to a rating in excess of 50 percent from December 10, 2009 to August 17, 2010 and 70 percent from August 18, 2010 to January 25, 2015 for PTSD is denied. 


REMAND

A Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Additionally, where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  Unfortunately, the issue of service connection for bilateral hearing loss must be remanded for an adequate VA opinion that satisfies the Board's August 2014 remand. 

The Board remanded for a VA examination for the Veteran's bilateral hearing loss claim and instructed the examiner to opine whether the Veteran's hearing loss was caused by anti-inflammatory medications taken for another service-connected disability.  The examiner indicated that she reviewed the Veteran's VA treatment records, but did not have access to his electronic claims file and was consequently unable to provide a rationale regarding the etiology of his hearing loss.  An addendum medical opinion was obtained from another audiologist, who opined that the Veteran's hearing loss was not caused by service because he had normal hearing at separation.  Neither opinion addressed whether the Veteran's use of anti-inflammatory medications caused or aggravated his bilateral hearing loss. 

Additionally, the Veteran's claim for TDIU must also be remanded because the issues are inextricably-intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).   

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the examiner who conducted the November 2014 VA audiology examination, the audiologist who provided the November 2014 addendum opinion, or to another examiner if neither individual is available.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  Based on examination findings, medical principles, the Veteran's statements, and treatment records, the examiner should render the following opinions:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was caused by anti-inflammatory medications taken for a service-connected disability?  The examiner should reference the audiological examination reports from June 2012 and October 2012.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was aggravated by anti-inflammatory medications taken for a service-connected disability?  The examiner should reference the audiological examination reports from June 2012 and October 2012.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

2. Thereafter, readjudicate the issues, including TDIU, on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


